     Case 2:19-cv-04953-JPR Document 23 Filed 04/20/20 Page 1 of 1 Page ID #:1194



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BRICKEY RUSHING,                   ) Case No. CV 19-4953-JPR
                                        )
12                    Plaintiff,        )         J U D G M E N T
                                        )
13              v.                      )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security,                )
15                                      )
                      Defendant.        )
16                                      )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
19   request for an order reversing or remanding the case for further
20   proceedings is DENIED; (2) the Commissioner’s request for an
21   order affirming his final decision is GRANTED; and (3) judgment
22   be entered in the Commissioner’s favor.
23
     DATED: April 20, 2020
24                                      JEAN ROSENBLUTH
                                        U.S. Magistrate Judge
25
26
27
28
